Exhibit 4.3 THE FIRST OF LONG ISLAND CORPORATION Issuer and Wilmington Trust, National Association Trustee INDENTURE Dated as of [ ] SUBORDINATED DEBT SECURITIES THE FIRST OF LONG ISLAND CORPORATION CERTAIN SECTIONS OF THIS INDENTURE RELATING TO SECTIONS , INCLUSIVE, OF THE TRUST INDENTURE ACT OF 1939: Trust Indenture Act Section Indenture Section §310(a)(1) (a)(2) (a)(3) Not Applicable (a)(4) Not Applicable (b) 608; 610 §311(a) (b) §312(a) 701; 702 (b) (c) §313(a) (b) (c) (d) §314(a) (a)(4) (b) Not Applicable (c)(1) (c)(2) (c)(3) Not Applicable (d) Not Applicable (e) §315(a) 601, 603 (b) (c) (d) (e) §316(a) (a)(1)(A) 502; 512 (a)(1)(B) (a)(2) Not Applicable (b) (c) §317(a)(1) (a)(2) (b) §318(a) NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. -i- table of contents Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101. Definitions 1 Section 102. Compliance Certificates and Opinions 8 Section 103. Form of Documents Delivered to Trustee 9 Section 104. Acts of Holders; Record Dates 9 Section 105. Notices, Etc., to Trustee and the Company 10 Section 106. Notice to Holders; Waiver 11 Section 107. Conflict with Trust Indenture Act 11 Section 108. Effect of Headings and Table of Contents 11 Section 109. Successors and Assigns 11 Section 110. Separability Clause 12 Section 111. Benefits of Indenture 12 Section 112. Governing Law 12 Section 113. Legal Holidays 12 Section 114. Language of Notices, Etc. 12 Section 115. Interest Limitation 13 Section 116. No Personal Liability of Officers, Directors, Employees or Shareholders 13 Section 117. Applicability of Depositary 13 ARTICLE II SECURITY FORMS Section 201. Forms Generally 14 Section 202. Form of Face of Security 14 Section 203. Form of Reverse of Security 17 Section 204. Global Securities 21 Section 205. Form of Trustee's Certificate and Authorization 22 ARTICLE III THE SECURITIES Section 301. Amount Unlimited; Issuable in Series 22 Section 302. Denominations 26 Section 303. Execution, Authentication, Delivery and Dating 26 Section 304. Temporary Securities 28 Section 305. Registration, Registration of Transfer and Exchange 28 Section 306. Mutilated, Destroyed, Lost and Stolen Securities 30 Section 307. Payment of Interest; Interest Rights Preserved 31 Section 308. Persons Deemed Owners 32 Section 309. Cancellation 32 Section 310. Computation of Interest 33 Section 311. CUSIP Numbers 33 -ii- TABLE OF CONTENTS (continued) Page ARTICLE IV SATISFACTION AND DISCHARGE Section 401. Satisfaction and Discharge of Indenture 33 Section 402. Application of Trust Money 34 ARTICLE V REMEDIES Section 501. Events of Default 35 Section 502. Acceleration of Maturity; Rescission and Annulment 35 Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee 36 Section 504. Trustee May File Proofs of Claim 37 Section 505. Trustee May Enforce Claims Without Possession of Securities 37 Section 506. Application of Money Collected 38 Section 507. Limitation on Suits 38 Section 508. Unconditional Right of Holders to Receive Principal, Premium and Interest 39 Section 509. Restoration of Rights and Remedies 39 Section 510. Rights and Remedies Cumulative 39 Section 511. Delay or Omission Not Waiver 39 Section 512. Control by Holders 40 Section 513. Waiver of Past Defaults 40 Section 514. Undertaking for Costs 40 ARTICLE VI THE TRUSTEE Section 601. Certain Duties and Responsibilities 41 Section 602. Notice of Defaults 42 Section 603. Certain Rights of Trustee 42 Section 604. Not Responsible for Recitals or Issuance of Securities 43 Section 605. May Hold Securities 44 Section 606. Money Held in Trust 44 Section 607. Compensation and Reimbursement 44 Section 608. Disqualification; Conflicting Interests 45 Section 609. Corporate Trustee Required; Eligibility 45 Section 610. Resignation and Removal; Appointment of Successor 45 Section 611. Acceptance of Appointment by Successor 46 Section 612. Merger, Conversion, Consolidation or Succession to Business 47 Section 613. Preferential Collection of Claims Against the Company 48 Section 614. Appointment of Authenticating Agent 48 -iii- TABLE OF CONTENTS (continued) Page ARTICLE VII HOLDERS' LISTS AND REPORTS BY TRUSTEE AND THE COMPANY Section 701. The Company to Furnish Trustee Names and Addresses of Holders 49 Section 702. Preservation of Information; Communications to Holders 50 Section 703. Reports by Trustee 50 Section 704. Reports by the Company 50 ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE Section 801. The Company May Consolidate, Etc., Only on Certain Terms 51 Section 802. Successor Substituted 51 ARTICLE IX SUPPLEMENTAL INDENTURES Section 901. Supplemental Indentures Without Consent of Holders 52 Section 902. Supplemental Indentures with Consent of Holders 53 Section 903. Execution of Supplemental Indentures 53 Section 904. Effect of Supplemental Indentures 54 Section 905. Conformity with Trust Indenture Act 54 Section 906. Reference in Securities to Supplemental Indentures 54 ARTICLE X COVENANTS Section 1001. Payment of Principal, Premium and Interest 54 Section 1002. Maintenance of Office or Agency 54 Section 1003. Money for Securities Payments to Be Held in Trust 55 Section 1004. Statement by Officers as to Default 56 Section 1005. Waiver of Certain Covenants 56 ARTICLE XI REDEMPTION OF SECURITIES Section 1101. Applicability of Article 57 Section 1102. Election to Redeem; Notice to Trustee 57 Section 1103. Selection by Trustee of Securities to be Redeemed 57 Section 1104. Notice of Redemption 58 Section 1105. Deposit of Redemption Price 58 Section 1106. Securities Payable on Redemption Date 58 Section 1107. Securities Redeemed in Part 59 -iv- TABLE OF CONTENTS (continued) Page ARTICLE XII SINKING FUNDS Section 1201. Applicability of Article 59 Section 1202. Satisfaction of Sinking Fund Payments with Securities 59 Section 1203. Redemption of Securities for Sinking Fund 60 ARTICLE XIII DEFEASANCE Section 1301. Applicability of Article 60 Section 1302. Legal Defeasance 60 Section 1303. Covenant Defeasance 62 Section 1304. Application by Trustee of Funds Deposited for Payment of Securities 63 Section 1305. Repayment to the Company 64 Section 1306. Reinstatement 64 ARTICLE XIV SUBORDINATION OF SECURITIES Section 1401. Securities Subordinated to Senior Debt 64 Section 1402. No Payment When Senior Debt in Default 67 Section 1403. Trustee and Holders of Securities May Rely on Certificate of Liquidating Agent; Trustee May Require Further Evidence as to Ownership of Senior Debt; Trustee Not Fiduciary to Holders of Senior Debt 67 Section 1404. Payment Permitted If No Default 68 Section1405. Trustee Not Charged with Knowledge of Prohibition 68 Section1406. Trustee to Effectuate Subordination 69 Section1407. Rights of Trustee as Holder of Senior Debt 69 Section1408. ArticleApplicable to Paying Agents 69 Section 1409. Subordination Rights Not Impaired by Acts or Omissions of the Company or Holders of Senior Debt 69 Section 1410. Trustee’s Rights to Compensation, Reimbursement of Expenses and Indemnification 70 Section1411. Modification of Subordination Provisions 70 -v- INDENTURE dated as of [], between THE FIRST OF LONG ISLAND CORPORATION, a New York corporation (the "Company"), having its principal office at 10 Glen Head Road, Glen Head, New York 11545, and Wilmington Trust, National Association, a National Banking Association(the "Trustee"), having its principal office at 1100 N. Market Street, Wilmington, Delaware 19890. RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured subordinated debentures, notes or other evidences of indebtedness (the "Securities"), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. This Indenture is subject to the provisions of the Trust Indenture Act that are required to be a part of this Indenture and, to the extent applicable, shall be governed by such provisions. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of any series thereof, as follows: ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101. Definitions For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly, or by reference therein, have the meanings assigned to them therein; (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in the United States, and, except as otherwise herein expressly provided, the term " generally accepted accounting principles " with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted in the United States at the date of such computation; 1 (4)the words " herein
